DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mizutani (US 6632208).
As to claim 1, Mizutani discloses a sanitary napkin with wings (Abstract).  Mizutani discloses that the napkin 1 comprises of:  a liquid-permeable topsheet 2, a liquid-impermeable backsheet 3; an absorbent core 4 arranged between the topsheet and backsheet; the absorbent core defining a longitudinal center axis which extends substantially in the middle of the core in a longitudinal direction of the article; flexible side flaps arranged on opposite sides of said absorbent core and provided for attaching said article to a garment; and liquid side barriers 5 arranged substantially along longitudinal edges of said absorbent core provide to reduce side-edge leakage; wherein said side flaps each comprise a side layer which is secured to the topsheet by means of a seam 7, said seam partitioning said side layer in a first part and a second part with said first part extending from said side seam towards said longitudinal center axis, said first parts extending above said topsheet and being loose therefrom to form said liquid side barriers (Fig. 2 below).

    PNG
    media_image1.png
    372
    670
    media_image1.png
    Greyscale
   

	As to claims 2-4, the product of claim 1 is taught as seen above.  The side barriers are capable of being raised to an upright position when in use/secured to a garment when folding the side flaps along the side seams.
	As to claim 5, the product of claim 1 is taught as seen above.  The flexible side flaps each comprise a side portion of the backsheet 3 (Id.).
  	As to claim 6, the product of claim 5 is taught as seen above.  The attachment of the side portion to the backsheet is attached to the respective side portions of the backsheet (Id.).
	As to claim 7, the product of claim 6 is taught as seen above.  The attachment 3b is provided along the outer edges of the side layer and respective side portions of the backsheet (Id.).
	As to claim 8, the product of claim 1 is taught as seen above.  The side layers 5 comprise of a multilayer structure (Id.).
	As to claim 10, the product of claim 1 is taught as seen above.  Mizutani discloses that the first parts 5 extend over the full length of the napkin (Fig. 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 6632208). 
As to claim 9, the product of claim 1 is taught as seen above.  It is the position of the Examiner that using a folded structure to form a multilayered side flap/wing section of a sanitary napkin is well known and conventional in the art and would have been obvious to incorporate into the sanitary napkin of Mizutani.   
As to claims 11 and 16, the product of claim 1 is taught as seen above.  The recited dimensions of the parts of the sanitary napkin would have been obvious to one of ordinary skill in the art at the time of the invention because limitations relating to size are not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 12, the product of claim 1 is taught as seen above.  It is the position of the Examiner that utilizing side barriers consisting of non-elastic material is well known and conventional in the art and would have been obvious to incorporate into the sanitary napkin of Mizutani since it removing elastic material in the side barrier would have been an obvious expedient.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
As to claim 13, the product of claim 1 is taught as seen above.  It is the position of the Examiner that acquisition layers placed between a permeable topsheet and an absorbent core is well known and conventional in the art and would have been obvious to incorporate into the sanitary napkin of Mizutani.
As to claim 14, the product of claim 1 is taught as seen above.  Mizutani discloses that the side seams 7 comprise of a bonding line (C3, L33-37) but fails to specifically state that said bonding lines comprise of adhesive.  It is the position of the Examiner that using an adhesive to form the bonding lines would have been obvious ton one of ordinary skill in the art since using an adhesive to bond layers to one another in a sanitary napkin is well known and conventional in the art.   
As to claim 15, the sanitary napkin of claim 1 is taught as seen above.  It is the position of the Examiner that colored indicators are well known and conventional in the art and would have been obvious to include in the side barriers of the sanitary napkin of Mizutani.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745                                                                                                                                                                                             

/GEORGE R KOCH/           Primary Examiner, Art Unit 1745